Citation Nr: 0730156	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 756A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for epilepsy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and H.J.C., Ph.D.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for epilepsy, and assigned a 10 percent 
evaluation for it.  The veteran disagreed with the assigned 
rating.  

The Board notes that the February 2005 rating action also 
denied service connection for post-traumatic stress disorder 
(PTSD) and a dental condition.  In a May 2007 rating action, 
the RO granted service connection for PTSD and for 
periodontitis.  A 100 percent rating was assigned for PTSD.  
Accordingly, this decision is limited to the issue set forth 
on the cover page.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1966 to August 1969. 

2.  On September 7, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


